This case is a sequel to Peoples Sav. Bank v. McCarthy,210 Iowa 952. The plea in abatement tendered in this case was based upon the pendency of the appeal by the plaintiff in the above-entitled cause. The affirmance of the order of the court dissolving the temporary writ in that case removes every obstacle to the assignment and trial of this action in the district court. The issues upon the plea in abatement have, therefore, become wholly moot. In view of this situation, *Page 627 
the judgment appealed from should be, and it is, affirmed. —Affirmed.
MORLING, C.J., and FAVILLE, ALBERT, and WAGNER, JJ., concur.